                IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          EASTERN DIVISION
                         No. 4:15-CR-73-1H




                                     )
UNITED STATES OF AMERICA,            )
                                     )                 ORDER
     v.
                                     )
GABINO VILLANUEVA-RAYGOZA,           )
     Defendant.                      )




     This matter is before the court on the defendant’s Expedited

Motion for Declaratory Relief or Alternatively for an Immigration

Departure [DE #46] and two motions to expedite a ruling on the

motion [DE #47 and #48].    The government moved to dismiss [DE #51].

Defendant has also filed a motion for reduction of sentence under

the First Step Act [DE #53].

     The   court   has   carefully   reviewed   defendant’s    motion   for

Declaratory Relief as well as the government’s memorandum in

support of its motion to dismiss and finds, for the reasons stated

in the government’s memorandum, defendant’s motion is dismissed.

The motions to expedite [DE #47 and $38] are denied.




       Case 4:15-cr-00073-H Document 58 Filed 12/04/20 Page 1 of 2
     As to the First Step Act motion, defendant was sentenced well

after the Fair Sentencing Act of 2010 took effect.             Therefore,

defendant’s motion [DE #53] is without merit and is hereby denied.

     This 3rd day of December 2020.



                                ___________________________________
                                MALCOLM J. HOWARD
                                Senior United States District Judge

At Greenville, NC
#26




       Case 4:15-cr-00073-H Document 58 Filed 12/04/20 Page 2 of 2
